Westpoint Energy, Inc. 871 Coronado Center Drive, Suite 200 Henderson, Nevada 89052 October 3, 2011 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention: H. Roger Schwall, Assistant Director Re: Westpoint Energy, Inc. Registration Statement on Form S-1 Filed July 1, 2011, as amended August 8, 2011 and September 13, 2011 File No. 333-175313 Dear Mr. Schwall: In accordance with Rule 461 promulgated under the Securities Act of 1933, as amended (the "Act"), Westpoint Energy, Inc. (the “Company”) hereby requests that the Registration Statement described above (the “Registration Statement”) be accelerated so that it will become effective at 5:00 pm on Wednesday, October 5, 2011, or as soon as practicable thereafter.In connection with such request, the undersigned, being all of the officers and directors of the Company, hereby acknowledge the following: 1.Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. 2.The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in their filing. 3.The Company may not assert the declaration of effectiveness or the staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this matter, please do not hesitate to call David Lubin, Esq., counsel for the Company, (516) 887-8200, facsimile (516) 887-8250, email address david@dlubinassociates.com. Thank you for your attention to this matter. Very truly yours, WESTPOINT ENERGY, INC. /s/ Jarnail Dhaddey Name: Jarnail Dhaddey Title: CEO, President and Director (principal executive, financial and accounting officer) /s/ Jack Adams Name: Jack Adams Title: Director
